Citation Nr: 0836432	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  06-05 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for pharyngeal cancer, 
to include as due to herbicide exposure, for accrued benefits 
purposes.

2.  Entitlement to service connection psoriasis, to include 
as due to herbicide exposure, for accrued benefits purposes.

3.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.  He died in February 2004.  The appellant is the 
veteran's surviving spouse.

The Board notes that the veteran filed a claim of entitlement 
to service connection for a carcinoma of the right tonsil 
status post bilateral tonsillectomy, partial pharyngectomy 
and right modified neck dissection to include cancer of the 
larynx, right lung, oropharynx and bone, to include as due to 
herbicide exposure, in September 1996.  The carcinoma was 
successfully excised.  A November 1996 rating decision denied 
the veteran's claim.  

The veteran's pharyngeal cancer returned in 2003 and he filed 
a new claim of entitlement to service connection for this 
condition and psoriasis, both to include as due to herbicide 
exposure.  Before the RO was able to adjudicate the claims, 
the veteran died in February 2004.

The current claim was brought by the appellant in April 2004.  
By rating decision dated in October 2004, the RO denied the 
appellant's claims of entitlement to service connection for 
the cause of the veteran's death and entitlement to accrued 
benefits.  The appellant submitted a notice of disagreement 
in June 2005 and timely perfected her appeal in January 2006.




FINDINGS OF FACT

1.  Pharyngeal cancer and psoriasis, to include as due to 
herbicide exposure, were not caused or aggravated by any 
incident of active military service, and at the time of the 
veteran's death, he had no service-connected disabilities.

2.  There were no periodic monetary benefits that were unpaid 
at the time of the veteran's death that can now be paid to 
his survivors as accrued benefits.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for pharyngeal cancer and psoriasis, to include as due to 
herbicide exposure, for accrued benefits purposes, are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310, 3.1000 (2008).

2.  The criteria for the establishment of service connection 
for the cause of death of the veteran are not met.  38 
U.S.C.A. § 1110, 1311, 5103A, 5103(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the appellant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2008);    38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the 
appellant of any information and evidence not of record (1) 
that is necessary to substantiate the claims; (2) that VA 
will seek to provide; (3) that the appellant is expected to 
provide; and (4) request that the appellant provide any 
evidence in her possession that pertains to the claims.  

The Court held that in the context of a claim for Dependency 
and Indemnity Compensation (DIC) benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).

A letter dated in June 2004 fully satisfied the duty to 
notify provisions.  See 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(b)(1) (2008); Quartuccio, at 187.  The Board notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Despite 
this change in the regulation, the June 2004 notice letter 
informed the appellant that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claims and to provide any relevant evidence in her 
possession.  See Pelegrini II, at 120-21.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for accrued benefits and 
service connection for the cause of the veteran's death, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that she wanted VA to obtain or that she 
felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The appellant was afforded medical opinion as to whether the 
veteran's  cause of death can be directly attributed to 
service.  Further opinion is not needed on the claim because, 
at a minimum, there is no persuasive and competent evidence 
that the veteran's cause of death may be associated with the 
veteran's military service or service connected 
disabilities.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims on the 
merits and the appeals will be denied.  The veteran's claims 
for service connection for pharyngeal cancer and psoriasis, 
to include as due to herbicide exposure, were received in May 
2003.  Before a decision could be rendered, the veteran died.  
At the time of the veteran's death, the veteran was not in 
receipt of service connection for any disability.  The 
veteran's widow, the appellant, filed a claim for service 
connection for the cause of the veteran's death and accrued 
benefits in April 2004.

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and injury or disease incurred in 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  This may be 
shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
that was incurred in or aggravated by service either caused 
or contributed substantially or materially to the cause of 
death.  See 
38 U.S.C.A. § 1310 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.312 (2008).  A service-connected disability is considered 
to have been the principal cause of death when that 
disability, "singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  
See 38 C.F.R. § 3.312(b) (2008).  To be a contributory cause 
of death, the disability must have "contributed substantially 
or materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  See 38 
C.F.R. 
§ 3.312(c) (2008).

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled to receive at the time of death based 
on existing ratings or decisions or those benefits due, based 
on evidence in the file at the date of death that were unpaid 
for a period not to exceed two years prior to death may be 
paid to his spouse, children or dependent parents as accrued 
benefits.  See 38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. § 3.1000 (2008).

Service Connection for Purposes of Accrued Benefits

As noted above, service connection for pharyngeal cancer and 
psoriasis, to include as due to herbicide exposure, requires: 
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson, 12 Vet. 
App. at 253.

The law provides that a veteran who, during active military, 
naval or air service, served in the Republic of Vietnam 
during the Vietnam Era is presumed to have been exposed 
during such service to certain herbicidal agents (e.g., Agent 
Orange) unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
service.  If the veteran was exposed to an herbicide agent 
during service, the following diseases shall be service-
connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there was no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied; chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutaneous 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchitis, laryngitis or trachea) and soft tissue 
sarcomas, other than osteosarcoma, chondrosarcoma Kaposi's 
sarcoma, or mesothelioma.  See 38 C.F.R. § 3.309(e) (2008).  
Review of the veteran's service treatment records reveals 
that he served on active duty in the Republic of Vietnam, 
thus exposure to Agent Orange is conceded.  The Board notes 
however, that neither pharyngeal cancer nor psoriasis are 
conditions contemplated under 38 C.F.R. § 3.307(d) and 
3.309(e) and thus, are not presumptively service connected.  
The appellant argues that the veteran was diagnosed with 
cancer of the larynx (which would be considered presumptively 
service connected) and in the alternative, that the veteran's 
pharyngeal cancer would have caused laryngeal cancer had the 
veteran not died.

Review of the evidence of record indicates one treatment 
record that referred to the larynx.  Following Magnetic 
Resonance Imaging (MRI) of the thoracic spine conducted in 
July 2003, the radiologist noted a history of metastatic 
laryngeal cancer.  See private treatment record, Barnes-
Jewish Hospital, MRI thoracic spine report, July 18, 2003.  
There is no other evidence of record that diagnosed the 
veteran with laryngeal cancer.  It is clear that this 
notation was merely a repetition of history provided to the 
radiologist by the veteran.  Indeed, the MRI testing 
conducted had nothing to do with the veteran's diagnosis of 
recurrent pharyngeal cancer, but was for his spine.  In Black 
v. Brown, 5 Vet. App. 177, 180 (1993), the Court stated that 
the Board may discount medical opinions that amount to 
general conclusions based on history furnished by the veteran 
and that are unsupported by the clinical evidence.  This 
reported history is not supported by the record.

Addressing the second prong of the veteran's claim, a VA 
medical opinion was provided in September 2004.  The examiner 
noted the veteran underwent a dissection of the pharyngeal 
wall mass, radical neck dissection with a radial forearm free 
flap reconstruction in 1992, followed by radiation therapy.  
He then later developed a cancer in the pharynx and 
approximately 11 years later in 2003, this disease involved 
the anterior oropharynx, base of the tongue and the area near 
the piriform sinus.  The examiner noted the initial cancer in 
the 1990s did not involve the larynx, although there was some 
confusing terminology in the records.  The examiner 
determined the tumor that was present 11 years later in 2003 
was in the piriform sinus, which is technically a portion of 
the pharynx and although close to the larynx, it is 
technically not in the larynx and neither is the base of the 
tongue or the oropharynx, which was described in 2003.

The examiner also noted confusing terminology regarding the 
lesion being a recurrent cancer, implying that it was a 
recurrent cancer from the previous one 11 years before.  The 
examiner opined that squamous cell carcinoma in this area is 
considered to be cured at five years and after five years, 
any new cancers in that area, will be considered new or 
secondary primary cancer, but not a recurrence nor a 
persistent cancer.  Some of the terminology in the record 
refers to recurrent cancer, but the examiner felt this was 
primarily related to the fact that it is roughly in the same 
area.  The 2003 carcinoma was considered a new cancer.  
Regarding the question of whether the veteran had cancer of 
the larynx, the examiner opined that while the cancer was 
close to the larynx, it was described in the piriform sinus 
or piriform fossa, which was not part of the larynx.  See VA 
medical opinion report, September 22, 2004.

As such, the veteran's claims of entitlement to service 
connection for pharyngeal cancer and psoriasis on the basis 
of Agent Orange exposure must fail.  However, notwithstanding 
the foregoing, regulations provide that service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The veteran did not complain of or receive treatment for 
pharyngeal cancer or psoriasis during his time in service.  
In fact, he was not diagnosed with cancer until 1992, almost 
30 years after he was discharged from service.  He was not 
diagnosed with psoriasis until February 2003, almost 40 years 
after service.  Regarding the pharyngeal cancer, the record 
is negative for any medical nexus statement connecting the 
veteran's cancer with his time in service.  Regarding his 
psoriasis, the medical evidence establishes that the 
veteran's pustular psoriasis was considered secondary to the 
discontinuation of steroids with the veteran was on the ear, 
nose and throat service.  See private treatment record, R. 
Govindan, M.D., February 11, 2003.  In fact, after treatment, 
the subsequent medical records associated with the veteran's 
claims file indicate the veteran's skin examinations were 
completely normal.  See private treatment records, R. 
Govindan, M.D., March 15, 2003, April 21, 2003 and May 12, 
2003.  At the time of the veteran's death, he did not have a 
diagnosis of psoriasis.

The only remaining evidence in support of the veteran's 
claims for accrued benefits are lay statements alleging his 
pharyngeal cancer and psoriasis were related to service.  The 
Board finds that the appellant is not competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because she does not have 
the requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  

With respect to the appellant's contentions, the Board 
observes that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  However, the Board finds that the 
appellant's lay statements in the present case are outweighed 
by the negative service, post-service treatment records 
(indicating that pharyngeal cancer and psoriasis are not 
related to Agent Orange exposure and began many years after 
service), and the negative VA medical opinion cited above.  


In summary, the Board finds that it would require resorting 
to an excessive degree of speculation to conclude that the 
veteran's disabilities were related to his military service.  
For the Board to conclude that the veteran's disorders had 
their origin during military service in these circumstances 
would be speculation, and the law provides that service 
connection may not be based on resort to speculation or 
remote possibility.  See 38 C.F.R. § 3.102 (2007); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert, supra.  

Pharyngeal cancer and psoriasis are not considered 
presumptive conditions under 38 C.F.R. § 3.307 and 3.309.  
These conditions also failed on a direct basis.  The evidence 
is not equipoise as to warrant the application of the benefit 
of the doubt doctrine.  See 38 C.F.R. §3.102 (2008).  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the appellant's claims for service 
connection for purposes of accrued benefits and must be 
denied.

The Cause of the Veteran's Death

As noted above, to establish service connection for the cause 
of the veteran's death, evidence must be presented which in 
some fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. 
§§ 1110, 1310 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2008); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.

In this case, a death certificate shows that the cause of the 
veteran's death was pharyngeal cancer.  Because the Board has 
concluded that pharyngeal cancer was not service-connected, 
the appellant's claim must fail as a matter of law.  The 
veteran did not die in-service or as a result of a service-
connected condition, therefore, he does not meet the basic 
eligibility requirements for service connection for cause of 
death.  Where the law and not the evidence is dispositive, a 
claim should be denied, or the appeal to the Board 
terminated, because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER


Entitlement to service connection for pharyngeal cancer and 
psoriasis, for purposes of accrued benefits, is denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


